FILED
                           NOT FOR PUBLICATION
                                                                           OCT 22 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10475

             Plaintiff-Appellee,                D.C. No.
                                                2:15-cr-00069-JCM-NJK-1
 v.

JIANGUO HAN,                                    MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted October 17, 2018**
                             San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and EATON,*** Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
      Jianguo Han (“Han”) appeals his convictions for conspiracy to manufacture,

and manufacture of, more than 100 marijuana plants, claiming insufficient evidence.

We have jurisdiction under 28 U.S.C. § 1291 and affirm.1

      Police seized 908 marijuana plants from inside two residential properties, both

owned by Han’s wife. Drawing all reasonable inferences in favor of the government,

United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1201-02 (9th Cir. 2000), the

evidence presented at trial showed that Han, along with another man, unloaded “grow

lights” from a U-Haul truck at one of the properties. Additionally, Han was

apprehended attempting to flee the neighborhood surrounding that property while

smelling of cultivated marijuana and driving a van that was carrying several “bundles”

of potting soil. Han had previously been seen parking the van at the property on a

regular basis. Further, Han’s son told police that he had helped his father cultivate

marijuana at the second property from which marijuana plants were seized. Given this

evidence, a “rational trier of fact could have found the essential elements of”




      1
        Han failed to preserve his sufficiency of the evidence claim. Accordingly, we
review for plain error to determine whether “‘any rational trier of fact could have
found the essential elements of the crime[s] beyond a reasonable doubt.’” United
States v. Phillips, 704 F.3d 754, 763 (9th Cir. 2012) (quoting Jackson v. Virginia, 443
U.S. 307, 319 (1979)).
                                          2
conspiracy to manufacture, and manufacture of, more than 100 marijuana plants

“beyond a reasonable doubt.” See Phillips, 704 F.3d at 763.

      AFFIRMED.




                                        3